MEMORANDUM DECISION
Pursuant to Ind. Appellate Rule 65(D),
this Memorandum Decision shall not be                                       FILED
regarded as precedent or cited before any                              Oct 26 2018, 9:19 am
court except for the purpose of establishing                                CLERK
the defense of res judicata, collateral                                 Indiana Supreme Court
                                                                           Court of Appeals
estoppel, or the law of the case.                                            and Tax Court




ATTORNEY FOR APPELLANT                                    ATTORNEYS FOR APPELLEE
Mark E. Small                                             Curtis T. Hill, Jr.
Indianapolis, Indiana                                     Attorney General of Indiana
                                                          Marjorie Lawyer-Smith
                                                          Robert J. Henke
                                                          Deputy Attorneys General
                                                          Indianapolis, Indiana



                                           IN THE
    COURT OF APPEALS OF INDIANA

In Re the Termination of the                              October 26, 2018
Parent-Child Relationship of:                             Court of Appeals Case No.
                                                          18A-JT-901
S.R. (Minor Child)
                                                          Appeal from the Vigo Circuit
and                                                       Court
V.E.,                                                     The Honorable Sarah K. Mullican,
Appellant-Respondent,                                     Judge
                                                          The Honorable Daniel W. Kelly,
        v.                                                Magistrate
                                                          Trial Court Cause No.
The Indiana Department of                                 84C01-1708-JT-1161
Child Services,
Appellee-Petitioner.




Court of Appeals of Indiana | Memorandum Decision 18A-JT-901 | October 26, 2018                 Page 1 of 13
      Tavitas, Judge.


                                                    Case Summary
[1]   V.E. (“Mother”) appeals the termination of her parental rights to S.R. (the

      “Child”). We affirm.


                                                             Issue
[2]   Based upon Mother’s arguments, we restate the issue as whether the

      Department of Child Services proved, by clear and convincing evidence, that

      termination of Mother’s parental rights is in the best interests of the Child.


                                                            Facts
[3]   The Child was born to Mother and P.R. (“Father”) on September 11, 2012. 1 In

      2013 and 2014, Vigo County Department of Child Services (“DCS”)

      substantiated claims that Mother’s boyfriend, R.H., physically abused Mother.

      DCS also substantiated two claims of neglect by Mother regarding “two

      children that were no longer in Mother’s care.” App. Vol. II p. 11.


[4]   On December 15, 2015, R.H. held Mother hostage in a standoff with law

      enforcement. DCS conducted an assessment regarding the Child and

      established that R.H., who periodically lived with Mother, physically abused




      1
          The trial court also terminated Father’s parental rights as to the Child. Father is not a party to this appeal.


      Court of Appeals of Indiana | Memorandum Decision 18A-JT-901 | October 26, 2018                         Page 2 of 13
      Mother, “forced her to smoke meth[amphetamine] [and] threaten[ed] to beat

      her up if she refused.” Id.


[5]   In December 2015, Mother tested positive for methamphetamine,

      amphetamine, and marijuana. On December 30, 2015, DCS filed a Child in

      Need of Services (“CHINS”) petition regarding the Child and, subsequently,

      initiated an “in-home CHINS” matter. 2 Id. at 12.


[6]   On February 18, 2016, Mother assaulted the Child’s half-brother at the Boys

      and Girls Club in Terre Haute. Investigators went to Mother’s residence, where

      “[Mother] appeared erratic and under the influence and refused to screen.” Tr.

      Vol. II p. 39. DCS removed the Child and his half-brother from Mother’s care

      and placed the Child with his maternal great-grandparents.


[7]   The trial court adjudicated the Child as a CHINS in April 2016. At a

      subsequent hearing, on May 17, 2016, the trial court entered a dispositional

      order under which Mother was ordered to undergo addictions and mental

      health treatment, case management assessments, medication management, and

      skills building. Mother was also ordered to follow the service providers’

      recommendations stemming from the assessments, including participation in

      individual and group therapy, regular drug screens, and supervised visits.

      Lastly, Mother was to obtain employment and to comply with DCS’s case plan.




      2
        In an “in-home CHINS” matter, the trial court allows the child to remain in the care of the parent, while
      the parent receives services from service providers.

      Court of Appeals of Indiana | Memorandum Decision 18A-JT-901 | October 26, 2018                   Page 3 of 13
[8]    During the pendency of the CHINS proceedings, Mother made minimal

       progress toward the case plan objectives. Mother failed to timely complete her

       addictions assessment, to obtain employment, to secure stable housing, to

       regularly submit to drug screens, and to refrain from drug use. On September 6,

       2017, DCS filed a petition to terminate Mother’s and Father’s parental rights to

       the Child. On March 5, 2018, the trial court conducted a fact-finding hearing.


[9]    At the hearing, Julie McBride, who served as the initial family case manager at

       the outset of the DCS matter, testified that Mother: (1) failed to complete an

       addictions assessment until March 2017, which was ten months after DCS’s

       initial referral; (2) failed to obtain employment; (3) was evicted and periodically

       “homeless or couch surfing, [or] staying with friends”; (4) “no-show[ed]” for

       the first six months of drug screens; and (5) “struggled with parenting and

       maintaining the children” 3 during the supervised visits. Tr. Vol. II pp. 13, 15.


[10]   McBride also testified that, during her tenure as family case manager, Mother

       no-showed for twenty-one of sixty-five scheduled drug screens, refused five drug

       screens, and failed thirty-four drug screens. Mother tested positive for

       methamphetamine, amphetamine, marijuana, opiates, and tramadol. Id. at 9,

       13. McBride also testified that, for a five-month period during the proceedings,

       Mother lived with her brother, against whom DCS had substantiated claims of

       sexual abuse of Mother’s older children. McBride testified that DCS would not




       3
           Child and his half-brother were involved in the supervised visits.


       Court of Appeals of Indiana | Memorandum Decision 18A-JT-901 | October 26, 2018   Page 4 of 13
       restore S.R. to Mother’s care if Mother continued to reside with her brother.

       Lastly, McBride testified that “[Mother] didn’t engage really in any of the

       services that could have been helpful to her with her addiction during the time

       that [McBride] worked with her.” Id. at 13.


[11]   Next, DCS permanency family case manager, Kylie Hickmon, testified that

       Mother failed to successfully establish stable housing and employment.

       Hickmon also testified as follows regarding the twenty-three drug screens that

       were administered to Mother during Hickmon’s tenure as family case manager:


               [Only] [f]ive [screens] . . . were clean of all substances, one was a
               refusal, two [were] no-shows, four were positive for THC
               [marijuana], the last being November 27th, [2017], and one
               positive for methamphetamine on February 21st[, 2018].


       Id. at 22. Hickmon testified that she lacked confidence in Mother’s ability to

       remedy Mother’s substance abuse issues, housing instability, and

       unemployment; she testified further that termination of Mother’s parental rights

       was in the Child’s best interests. Lastly, Hickmon testified that the adoptive

       placement offers support and “long term permanency” for the Child, who has

       special needs and “needs structure and stability.” Id. at 33.


[12]   Amanda McCullough of the Hamilton Center testified that, for two years, she

       supervised Mother’s visitation with the Child. According to McCullough,

       although Mother attended most of her scheduled supervised visits and exhibited

       some improvement, Mother also exhibited frustration from “[c]hild behavior,”

       had “an attitude that . . . [Mother] didn’t want to be there[,]” and “would end

       Court of Appeals of Indiana | Memorandum Decision 18A-JT-901 | October 26, 2018   Page 5 of 13
       [supervised visits] on her own or get frustrated with the way things were going

       and just wouldn’t stay the whole time.” Id. at 56, 59.


[13]   Court appointed special advocate (“CASA”), Amy Jukes, served as CASA for

       the Child for two years and “maybe spoke to the mother one time.” Id. at 63.

       Jukes testified that, “although I’ve reached out to [Mother], she has not had any

       contact with me.” Id. at 66. Jukes testified that, after observing some

       visitations, she “does not believe that there is a bond from what I can see with

       [the Child and Mother].” Id. at 63. Lastly, Jukes testified that she supported

       the termination of Mother’s parental rights.


[14]   At the close of the hearing, the trial court took the matter under advisement.

       On March 9, 2018, the trial court entered an order terminating Mother’s and

       Father’s parental relationships with the Child. In its order, the trial court

       acknowledged that Mother, “in very recent weeks ha[d] begun taking some

       steps forward”; however, the trial court determined that DCS established, by

       clear and convincing evidence, the allegations contained in the petition to

       terminate Mother’s parental rights. The trial court’s order stated:


               4.      There is a reasonable probability that the conditions
               which resulted in the removal of the child from his parents will
               not be remedied or the reasons for placement outside of the home
               of the parents will not be remedied or that the continuation of the
               parent-child relationship poses a threat to the well-being of the
               child as follows:


                                                         *****


       Court of Appeals of Indiana | Memorandum Decision 18A-JT-901 | October 26, 2018   Page 6 of 13
                 c.     Mother did meet with her assigned case manager
                 during supervised visits with [the Child], but never was
                 involved in drug treatment by the time the case was
                 transferred to FCM Kylie Hickmon at the end of March,
                 2017.


                 d.     During the CHINS case, Mother was unable to
                 secure stable housing. She lived with her grandparents a
                 couple of different times and otherwise generally slept on
                 friends’ couches. There was a brief period where Mother
                 lived at her grandparents’ home with her own mother and
                 brother, but that was not continued because her brother
                 had a substantiation for sexual molestation against
                 Mother’s older children. Mother lived for a short time in
                 Club Soda, a sober living environment, and then moved in
                 with her mother until she was arrested in December 2017
                 for battering her mother and was kicked out of her home.


                 e.     Transportation was also a challenge for Mother
                 throughout the CHINS case. DCS gave her bus passes,
                 but they weren’t frequently utilized.


                                                  *****


                 j.    Mother expressed feelings of anxiety and depression
                 in August, 2017, but didn’t see a doctor for those
                 conditions until January, 2018, at which time her
                 physician prescribed Prozac, which Mother has already
                 discontinued.


                                                  *****


        5.       Termination is in the best interest of the child.



Court of Appeals of Indiana | Memorandum Decision 18A-JT-901 | October 26, 2018   Page 7 of 13
               6.     The Department of Child Services has a satisfactory plan
               for the care and treatment of the child, which is adoption.


               7.     It is in the best interests of the minor child for the parent-
               child relationship to be terminated.


       Id. at 12-14. Mother now appeals.


                                                    Analysis
[15]   Mother challenges the termination of her parental rights. The Fourteenth

       Amendment to the United States Constitution protects the traditional right of

       parents to establish a home and raise their children. In re K.T.K. v. Indiana Dept.

       of Child Services, Dearborn County Office, 989 N.E.2d 1225, 1230 (Ind. 2013). “[A]

       parent’s interest in the upbringing of [his or her] child is ‘perhaps the oldest of

       the fundamental liberty interests recognized by th[e] [c]ourt[s].’” Id. (quoting

       Troxel v. Granville, 530 U.S. 57, 65, 120 S. Ct. 2054 (2000)). We recognize, of

       course, that parental interests are not absolute and must be subordinated to the

       child’s interests when determining the proper disposition of a petition to

       terminate parental rights. Id. Thus, “‘[p]arental rights may be terminated when

       the parents are unable or unwilling to meet their parental responsibilities by

       failing to provide for the child’s immediate and long-term needs.’” In re K.T.K.,

       989 N.E.2d at 1230 (quoting In re D.D., 804 N.E.2d 258, 265 (Ind. Ct. App.

       2004), trans. denied).


[16]   When reviewing the termination of parental rights, we do not reweigh the

       evidence or judge witness credibility. In re. C.G., 954 N.E.2d 910, 923 (Ind.

       Court of Appeals of Indiana | Memorandum Decision 18A-JT-901 | October 26, 2018   Page 8 of 13
       2011). We consider only the evidence and reasonable inferences that are most

       favorable to the judgment. Id. We must also give “due regard” to the trial

       court’s unique opportunity to judge the credibility of the witnesses. Id. (quoting

       Ind. Trial Rule 52(A)).


[17]   Pursuant to Indiana Code Section 31-35-2-8(c), “The trial court shall enter

       findings of fact that support the entry of the conclusions required by subsections

       (a) and (b).” 4 Here, the trial court did enter findings of fact and conclusions of

       law in granting DCS’s petition to terminate Mother’s parental rights. When

       reviewing findings of fact and conclusions of law entered in a case involving the

       termination of parental rights, we apply a two-tiered standard of review. First,

       we determine whether the evidence supports the findings, and second, we

       determine whether the findings support the judgment. Id. We will set aside the

       trial court’s judgment only if it is clearly erroneous. Id. A judgment is clearly

       erroneous if the findings do not support the trial court’s conclusions or the

       conclusions do not support the judgment. Id.




       4
        Indiana Code Sections 31-35-2-8(a) and (b), governing termination of a parent-child relationship involving a
       delinquent child or CHINS, provide as follows:

               (a) Except as provided in section 4.5(d) of this chapter, if the court finds that the
                   allegations in a petition described in section 4 of this chapter are true, the court shall
                   terminate the parent-child relationship.

               (b) If the court does not find that the allegations in the petition are true, the court shall
                   dismiss the petition.




       Court of Appeals of Indiana | Memorandum Decision 18A-JT-901 | October 26, 2018                         Page 9 of 13
[18]   Indiana Code Section 31-35-2-8(a) provides that “if the court finds that the

       allegations in a petition described in [Indiana Code Section 31-35-2-4] are true,

       the court shall terminate the parent-child relationship.” Indiana Code Section

       31-35-2-4(b)(2) provides that a petition to terminate a parent-child relationship

       involving a child in need of services must allege, in part:


                        (B)      that one (1) of the following is true:


                                (i)      There is a reasonable probability that the
                                         conditions that resulted in the child’s removal
                                         or the reasons for placement outside the
                                         home of the parents will not be remedied.


                                (ii)     There is a reasonable probability that the
                                         continuation of the parent-child relationship
                                         poses a threat to the well-being of the child.


                                (iii)    The child has, on two (2) separate occasions,
                                         been adjudicated a child in need of services;


                        (C)     that termination is in the best interests of the child;
                                and


                        (D)     that there is a satisfactory plan for the care and
                                treatment of the child.


       DCS must establish these allegations by clear and convincing evidence. In re

       V.A., 51 N.E.3d 1140, 1144 (Ind. 2016).




       Court of Appeals of Indiana | Memorandum Decision 18A-JT-901 | October 26, 2018   Page 10 of 13
[19]   In appealing the trial court’s order terminating her parental rights, Mother

       challenges only the court’s finding that termination of her parental rights is in

       the Child’s best interests. In determining what is in the best interests of a child,

       the trial court is required to look at the totality of the evidence. In re D.D., 804

       N.E.2d at 267. In doing so, the trial court must subordinate the interests of the

       parents to those of the child involved. Id. Termination of a parent-child

       relationship is proper where the child’s emotional and physical development is

       threatened. In re K.T.K., 989 N.E.2d at 1235. A trial court need not wait until

       a child is irreversibly harmed such that his or her physical, mental, and social

       development is permanently impaired before terminating the parent-child

       relationship. Id. Additionally, a child’s need for permanency is an important

       consideration in determining the best interests of a child. Id.


[20]   Moreover, a parent’s historical inability to provide a suitable, stable home

       environment along with the parent’s current inability to do so supports a finding

       that termination is in the best interest of the child. In re A.P., 981 N.E.2d 75, 82

       (Ind. Ct. App. 2012). Testimony of the service providers, as well as evidence

       that the conditions resulting in removal will not be remedied, are sufficient to

       show by clear and convincing evidence that termination of parental rights is in

       the child’s best interests. In re A.S., 17 N.E.3d 994, 1005 (Ind. Ct. App. 2014),

       trans. denied.


[21]   Here, Mother’s substance abuse, housing instability, and unemployment were

       DCS’s primary concerns throughout the proceedings. As the trial court

       acknowledged in its order of termination, it was not until mere weeks before the

       Court of Appeals of Indiana | Memorandum Decision 18A-JT-901 | October 26, 2018   Page 11 of 13
       March 2018 fact-finding hearing that Mother finally began to make some

       positive, but insufficient, strides regarding the case plan objectives.

       Unfortunately, by then, the Child had been out of Mother’s care for two years,

       and DCS had shifted its goal from reunification to adoptive placement.


[22]   DCS presented the following evidence in support of its petition for termination

       of Mother’s parental rights. Family case manager McBride testified that, during

       the proceedings, Mother: (1) failed to obtain steady employment; (2) failed to

       obtain safe and stable housing; (3) failed to regularly submit to drug screens; (4)

       failed an alarming number of drug tests; (5) relapsed on methamphetamine

       “less than two weeks before the termination fact-finding hearing”; (6) failed to

       timely complete DCS’s addictions assessment and substance abuse treatment;

       and (7) “didn’t engage really in any of the services that could have been helpful

       to [Mother] with her addiction.” App. Vol. II p. 13.


[23]   Additionally, family case manager Hickmon testified that: (1) Hickmon lacked

       any confidence in Mother’s ability to remedy the conditions that prompted the

       removal of the Child; and (2) stability, structure, and permanency are vitally

       important for the Child, who has special needs. See In re K.T.K., 989 N.E.2d at

       1235 (“[A] child’s need for permanency is an important consideration in

       determining the best interests of a child.”). CASA Jukes also testified that she

       was “in agreement with the termination.” Tr. Vol. II p. 63.


[24]   Based on the totality of the evidence, we find that DCS proved, by clear and

       convincing evidence, that termination of Mother’s parental rights was in the


       Court of Appeals of Indiana | Memorandum Decision 18A-JT-901 | October 26, 2018   Page 12 of 13
       Child’s best interests. We cannot conclude that the trial court’s finding is

       clearly erroneous.


                                                  Conclusion
[25]   The evidence is sufficient to support the termination of Mother’s parental rights.

       We affirm.


[26]   Affirmed.


[27]   Brown, J., and Altice, J., concur.




       Court of Appeals of Indiana | Memorandum Decision 18A-JT-901 | October 26, 2018   Page 13 of 13